Citation Nr: 1134044	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right wrist disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was initially scheduled for a Travel Board hearing in February 2011; however, he failed to appear.  He contacted the RO the day following that scheduled hearing and indicated he was unable to start his car on that day due to the weather conditions and would not have been able to get to the RO in any event because numerous roads were closed.  So, in May 2011, the Board determined he had shown good cause for his failure to appear at the February 2011 hearing and therefore remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to reschedule the hearing.  He had this hearing in June 2011.  The undersigned judge presided.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Rather than immediately deciding the claims, the Board instead is again remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for still further development and consideration.



REMAND

The Veteran attributes his right shoulder and right wrist disorders to injuries sustained while he was in the military.  Specifically, he claims he fell off a ladder or stool in 1966 or thereabouts, while stationed in Germany and cleaning or painting the barracks.  He testified during his recent June 2011 hearing before the Board that he was seen and evaluated for these injuries while in service, though not assigned a limited-duty profile, and that he has experienced progressively worsening pain during the many years since.  He also testified that his right shoulder later "popped out" again, so again was dislocated, in about 1970, which kept him out of work for a few days.  He testified, as well, that he eventually underwent right shoulder surgery in about 1976, and that he has undergone 3 additional surgeries during the years since, so a total of 4, because of recurrent dislocations of this shoulder, to repair a torn rotator cuff, and eventually for complete shoulder replacement.  And as concerning his wrists, he acknowledged in his hearing testimony that he has carpal tunnel syndrome (CTS), but he said he did not get it until "way late," so not until long after his military service and the initial injury in service had occurred.

Service connection may be granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.

Generally, service connection requires:  (1) competent and credible evidence confirming the Veteran has current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, continuous symptoms (like pain, etc.), not necessarily treatment for them, are the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Here, it is unclear whether the Veteran has a right wrist disorder, other than CTS.  His VA and private medical records show treatment, including surgery in August 2000, for bilateral CTS (so on both wrists, not just his right wrist that he claims to have injured in service).  But, again, in his June 2011 hearing testimony he readily conceded the CTS occurred well after sustaining the claimed injury to his right wrist in service.  Therefore, he is not contending that his CTS is related to his military service, rather, that he has other disability affecting his right wrist, in particular, as a result of his injury in service.  Hence, it first must be confirmed he has disability affecting this wrist other than CTS or that he at least has since filing this claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If it is confirmed after examining the Veteran on remand that he has a right wrist disorder, other than CTS, then a medical nexus opinion would be additionally needed to determine the etiology of this current disorder - and specifically insofar as whether it is attributable to his claimed injury in service or, instead, more likely the result of other, unrelated factors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Turning next to the Veteran's right shoulder disorder, there is no disputing he has this claimed disability.  He has provided private treatment records from various physicians, beginning in June 1993 and continuing through October 2008, showing complaints of pain and also indicating several procedures on this shoulder.  Further, his VA treatment records from February 2002 to December 2008 also note continuous complaints of pain and treatment for this shoulder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating the most fundamental requirement for a service-connection claim is the Veteran first establish he has the claimed disability, such as in the way of a pertinent diagnosis, because absent proof of current disability, there necessarily cannot be a valid claim because there is no current disability to relate or attribute to his military service).


Concerning in-service incurrence of a relevant disease or injury, the Veteran's service treatment records (STRs) do not indicate he sustained an injury from a fall in service.  However, as mentioned, he testified during his hearing that he has experienced continuous right shoulder problems since the purported 1966 injury, indeed, so much so that he has had to undergo 4 surgeries, including eventually having this shoulder completely replaced.  He testified that in 1969 or 1970 he sought private medical treatment because his shoulder had become dislocated, without a precipitating incident such as another fall.  He also testified, and the record reflects, that he since has undergone surgery on his right shoulder several times, the first being in 1976.  Moreover, his private treatment records from April 2000 reflect he underwent a hemiarthroplasty (i.e., replacement) of the right shoulder as he also has alleged.  Most recently, his private treatment records from Dr. D.W., dated from April to October 2008, note he still has complaints of continuous pain in this shoulder.

The Veteran is competent, even as a layman, to attest to continuous pain in his right shoulder since the claimed injury in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  And as support for his claims and allegations, he also provided statements from his ex-wife, ex-girlfriend, and brother, all attesting to the fact that he had mentioned to them an incident in 1966 when he fell while cleaning the barracks and injured his right shoulder and right wrist.  The Board eventually will have to assess the credibility, so not just competency, of these lay statements and testimony to determine their ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.); and Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (distinguishing Buchanan when the claimed injury is not alleged to have been sustained in combat and indicating, in this circumstance, the lack of documentation in service records must be weighed against the Veteran's statements).

In the meantime, however, a medical nexus opinion is also needed to determine the etiology of the Veteran's right shoulder disorder - and specifically insofar as whether it is related or attributable to his claimed injury in service.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to:  a) first determine whether the Veteran has a right wrist disorder other than CTS.  If it is confirmed he does, then the examiner is additionally requested to b) provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current right wrist disorder other than CTS and the right shoulder disorder (which already has been established) are related or attributable to the Veteran's military service - including especially to the type of trauma claimed, i.e., falling off a ladder or stool while cleaning or painting his barracks.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


Because the Veteran is competent even as a layman to report the onset of pain and other symptomatology referable his right shoulder and wrist while in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2010).

2.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him and his representative an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


